DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-16 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the method for controlling the refrigerator comprising: a controller that is configured to control the temperature of the first storage chamber between a first reference temperature and a second reference temperature greater than the first reference temperature, an output of the first cooling fan based on the sensed temperature of the first storage chamber reaching a value that is equal to or above the first reference temperature for the first storage chamber; decreasing, by the controller, the output of the first cooling fan or stopping the first cooling fan based on the sensed temperature of the first storage chamber reaching a value that is equal to or below the second reference temperature for the first storage chamber; increasing, by the controller, the output of the first cooling fan (i) based on a first reference time having elapsed from a time point at which the temperature of the first storage chamber reaches the value that is equal to or below the second reference temperature, or (ii) based on the sensed temperature of the first storage chamber reaching a first set temperature between the first reference temperature and the second reference Filed: September 24, 2018temperature after the temperature of the first storage chamber reaches the value that is 
The following references (US 20110302938 A1) to LEE et al., (US 20070227166 A1) to Rafalovich et al., (US 20130167565 A1) to Kim et al., and (US 20150168040 A1) to Kang; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claim 1. Therefore, the independent claim and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

03/06/2021